J. A21042/19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

JOAN LICHTMAN,                            :   IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                       Appellant          :
                                          :
                  v.                      :
                                          :       No. 365 EDA 2019
BRADLEY K. MOSS AND                       :
SHEILA WOODS-SKIPPER                      :


             Appeal from the Order Entered November 27, 2018,
            in the Court of Common Pleas of Philadelphia County
                       Civil Division at No. 131203815


BEFORE: BOWES, J., OLSON, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:            FILED NOVEMBER 07, 2019

     Joan Lichtman appeals, pro se, from the November 27, 2018 order

entered by the Court of Common Pleas of Philadelphia County dismissing

appellant’s writ of mandamus, with prejudice, against the Honorable

Bradley K. Moss and the Honorable Sheila Woods-Skipper.1 For the following

reasons, we dismiss appellant’s appeal.

     The trial court provided the following synopsis of the factual and

procedural history:

           On September 26, 2007, Rittenhouse Plaza, Inc.
           [(“Rittenhouse”)] filed a landlord-tenant complaint
           against [appellant] in the Philadelphia Municipal
           Court. [Rittenhouse] alleged that rent and other fees

1 Judge Moss serves as a judge on the Municipal Court of Philadelphia County.
Judge Woods-Skipper served as the president judge of the Court of Common
Pleas of Philadelphia County.
J. A21042/19


          were due and owing, that notice to vacate was given,
          but that [appellant] refused to vacate the premises.
          [Rittenhouse] asserted that there were, “no
          outstanding notices of L&I violations.” That assertion
          is at the heart of this and other lawsuits brought by
          [appellant.2 Appellant] has, at all times material[,]
          asserted that, “there were L&I violations” and thus
          she could not be evicted. . . . She further asserts
          that [Rittenhouse’s] statement was perjured and,
          therefore, both the Municipal Court and the Court of
          Common Pleas lacked subject matter jurisdiction
          rendering their decisions null and void. [Appellant]
          cites no authority for this position despite having had
          eleven years and numerous opportunities to do so.

          On October 19, 2007, judgment was entered in the
          Municipal Court in favor of Rittenhouse for money
          damages and possession. [Appellant] asserts that the
          [Municipal C]ourt was informed of the perjured
          statement during that proceeding. She also asserts
          that she subsequently informed [then] President
          Judge     Woods-Skipper      of    the     perjured
          statement.[Footnote 2]

                [Footnote 2] When [the trial court] use[s]
                the phrase “perjured statement,” [it]
                do[es] so not as a conclusion of law, but
                rather as a statement of [appellant’s]
                viewpoint.

          On October 29, 2007, [appellant] appealed to the
          Court of Common Pleas of Philadelphia County for a
          trial de novo. Rittenhouse timely filed a complaint
          and [appellant] filed an answer, new matter and
          counterclaim evidencing her understanding of [the

2 See, e.g., Rittenhouse Plaza, Inc. v. Lichtman, No. 745 EDA 2007,
unpublished memorandum (Pa.Super. filed August 22, 2007); Rittenhouse
Plaza, Inc. v. Lichtman, 26 A.3d 1187 (Pa.Super. 2011) (unpublished
memorandum), appeal denied, 32 A.3d 1278 (Pa. 2011); Lichtman v.
Chubb Group of Ins. Companies, et al., 107 A.3d 218 (Pa.Super. 2014)
(unpublished memorandum); Lichtman v. Prudential Fox Roach, 107 A.3d
228 (Pa.Super. 2014) (unpublished memorandum); Lichtman v. Bomstein,
134 A.3d 496 (Pa.Super. 2015), appeal denied, 141 A.3d 651 (Pa. 2016).


                                   -2-
J. A21042/19


           trial court’s] pleading and procedural issues. . . .
           [Appellant], in her various memorandums of law,
           asserts that she raised the “perjured statement” issue
           during the trial de novo. Judge Tereshko found in
           favor of Rittenhouse and against [appellant] and
           awarded      money      damages      and    possession.
           [Appellant] did not file a post-trial motion raising the
           matters she then and now asserts were erroneously
           decided or not properly considered by the trial judge.
           Instead, she took a direct appeal to the Superior Court
           and also filed a motion for stay of execution. [The]
           Superior Court ultimately dismissed the appeal and
           denied the stay. Her petition for allowance of appeal
           to the Supreme Court was denied on November 5,
           2008. Thus, all matters related to the trial for money
           damages and possession of the real estate were final
           and not subject to further review or, as here, collateral
           attack.

           The real estate was sold and [appellant’s] efforts to
           stay and/or set aside the sheriff’s sale were
           unsuccessful. . . .     [Appellant’s] appeal to [the]
           Superior Court was unsuccessful. Thus, all matters
           related to the sale are final and not subject to further
           review or, as here, collateral attack.

           [Appellant] attempts to yet again revisit the issues
           she lost on in the Rittenhouse case in the instant
           litigation against the judicial officers who have had
           anything to do with or had/have knowledge of those
           issues. She does so despite the fact that the Superior
           Court entered an order on November 30, 2009, noting
           that she was improperly seeking appellate review of
           the May 9, 2008, non-jury decision from which she
           failed to file post-trial motions and which [the]
           Superior Court sua sponte dismissed on June 24,
           2008. [See Rittenhouse Plaza, Inc. v. Lichtman,
           No. 1412 EDA 2008 (Pa.Super. dismissed June 24,
           2008).]

Trial court order and opinion, 11/27/18 at 1-4 (extraneous capitalization,

footnotes 1 and 3, some citations, and emphasis omitted).



                                     -3-
J. A21042/19

        Appellant filed a complaint seeking a writ of mandamus against

President Judge Woods-Skipper and Judge Moss (collectively, “appellees”) on

April 17, 2018. Appellees filed timely preliminary objections on May 9, 2018.

Following a litany of filings not related to this appeal, the trial court sustained

appellees’ preliminary objections and dismissed appellant’s complaint with

prejudice on November 27, 2018. On December 3, 2018, appellant filed a

motion for reconsideration, which the trial court denied on December 11,

2018.

        On December 21, 2018, appellant timely filed a notice of appeal. The

trial court ordered appellant to file a concise statement of errors complained

of on appeal pursuant to Pa.R.A.P. 1925(b) and appellant timely complied.

The trial court subsequently filed an opinion pursuant to Pa.R.A.P. 1925(a).

        This case was set for oral argument for August 28, 2019. Appellant filed

an application for continuance of oral argument, which was denied on

August 7, 2019. On August 15, 2019, this court denied appellant’s application

for reconsideration of our August 7, 2019 order.           On October 8, 2019,

appellant     filed   a    post-submission     communication       pursuant     to

Pa.R.A.P. 2501(a), in which appellant avers that she unsuccessfully attempted

to obtain her desired relief from Judge Moss.

        As noted by the trial court, appellant’s “concise” statement fails to

comply with Pa.R.A.P. 1925(b).          This court has long recognized that

“Rule 1925 is a crucial component of the appellate process because it allows



                                       -4-
J. A21042/19

the trial court to identify and focus on those issues the parties plan to raise

on appeal.” Kanter v. Epstein, 866 A.2d 394, 400 (Pa.Super. 2004), appeal

denied, 880 A.2d 1239 (Pa. 2005), cert. denied, 546 U.S. 1092 (2006).

“The Statement shall concisely identify each ruling or error that the appellant

intends to challenge with sufficient detail to identify all pertinent issues for the

judge.” Pa.R.A.P. 1925(b)(4)(ii). However, the filing of a timely Rule 1925(b)

statement alone “does not automatically equate with issue preservation.”

Tucker v. R.M. Tours, 939 A.2d 343, 346 (Pa.Super. 2007), affirmed, 977
A.2d 1170 (Pa. 2009). In Tucker, we explained that:

             this Court has held that when appellants raise an
             outrageous       number      of    issues      in     their
             1925(b) statement, the appellants have deliberately
             circumvented the meaning and purpose of
             Rule 1925(b)      and    ha[ve]    thereby      effectively
             precluded appellate review of the issues [they] now
             seek to raise. We have further noted that such
             voluminous statements do not identify the issues
             appellants actually intend to raise on appeal because
             the briefing limitations contained in Pa.R.A.P. 2116(a)
             make[] the raising of so many issues impossible.
             Further, this type of extravagant 1925(b) statement
             makes it all but impossible for the trial court to provide
             a comprehensive analysis of the issues.

Id. at 346 (citations and internal quotation marks omitted; brackets in

original).   Thus, “the Pa.R.A.P. 1925(b) statement must be sufficiently

concise and coherent such that the trial court judge may be able to identify

the issues to be raised on appeal, and the circumstances must not suggest

the existence of bad faith.” Jiricko v. Geico Ins. Co., 947 A.2d 206, 210

(Pa.Super. 2008) (emphasis added), appeal denied, 958 A.2d 1048 (Pa.


                                        -5-
J. A21042/19

2008); see also Kanter, 866 A.2d at 401 (finding issues in Rule 1925(b)

statements waived where the court determined that “outrageous” number of

issues was deliberate attempt to circumvent purpose of Rule 1925).

      Here, we cannot conclude that appellant’s nine-page statement, raising

21 issues and 33 total theoretical questions, was so concise and coherent that

the trial court was able to conduct a meaningful review of all the issues she

sought to raise.    Accordingly, appellant waives all issues on appeal for

circumventing the meaning and purpose of Rule 1925(b) so as to preclude

meaningful judicial review.

      Alternatively, even if appellant had complied with Rule 1925(b), we

could nonetheless dismiss this appeal because her brief fails to adhere to the

Pennsylvania Rules of Appellate Procedure. It is well settled that parties to an

appeal are required to submit briefs in conformity, in all material respects,

with the requirements of the Rules of Appellate Procedure, as nearly as the

circumstances of the particular case will admit. Pa.R.A.P. 2101. “Although

this Court is willing to liberally construe materials filed by a pro se litigant,

pro se status confers no special benefit upon the appellant.” In re Ullman,

995 A.2d 1207, 1211-1212 (Pa.Super. 2010), appeal denied, 20 A.3d 489

(Pa. 2011) (citations omitted). We will not advocate or act as counsel for an

appellant who has not substantially complied with our rules.        Bombar v.

W. Am. Ins. Co., 932 A.2d 78, 93 (Pa.Super. 2007) (citation omitted). “This

Court may quash or dismiss an appeal if the appellant fails to conform to the



                                      -6-
J. A21042/19

requirements set forth in the Pennsylvania Rules of Appellate Procedure.”

Ullman, 995 A.2d at 1211 (citation omitted); see also Pa.R.A.P. 2101.

      Instantly, appellant’s pro se brief falls well below the standards

delineated in our Rules of Appellate Procedure. Specifically, appellant’s brief

is comprised almost entirely of repetitive prose in which she includes

ad hominem attacks against the trial court and opposing counsel from

previous litigation.3

      We further note that appellant’s brief lacks the necessary citations to

the record in violation of Rule 2119(b), and fails to provide this court with

references to the record, in violation of Rule 2119(c).




3 Throughout her brief, appellant accuses opposing counsel in the original
eviction proceeding of perjury and the appellees in the instant case of
committing unspecified crimes on the bench. (Appellant’s brief at 25, 33.)
Indeed, appellant levies the following accusation against both the Philadelphia
and Pennsylvania appellate judiciary, as well as opposing counsel:

            In short, there is hardly a judge in Philadelphia or in
            any of Pennsylvania’s appellate courts, who is immune
            from liability, or even from prosecution or disbarment,
            with respect to all the legal cases involving
            [appellant]. Each and all of those cases is a derivative
            of two attorneys’ underlying crimes, including perjury,
            subornation of perjury, fraud, extortion, conspiracy,
            forgery, theft, et al., and, especially, their attempts
            on [appellant’s] life, intended to silence the crime
            victim — permanently.

            Of course, all of the involved attorneys — public and
            private, directly or indirectly — are also subject to
            prosecution and disbarment.

Appellant’s brief at 40 (emphasis in original).


                                     -7-
J. A21042/19

     Based on the foregoing, we find all of appellant’s issues waived.

Accordingly, we dismiss appellant’s appeal.   Additionally, we bar appellant

from continuing to raise either the same or related claims without leave of

court. Pa.R.Civ.P. 233.1(c).

     Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 11/7/19




                                   -8-